EXHIBIT 10.4

Recording Requested By,
And When Recorded
Return To: WELLS FARGO
BANK,
NATIONAL ASSOCIATION
1740 Broadway, MAC
C7300-033 Denver, CO
80274
Attention: Loan Documentation

--------------------------------------------------------------------------------

DEED OF TRUST
AND ASSIGNMENT OF RENTS AND LEASES

THIS DEED OF TRUST AND ASSIGNMENT (this "Deed of Trust") is executed as of July
2, 2012, by S&W SEED COMPANY, A NEVADA CORPORATION ("Trustor"), to AMERICAN
SECURITIES COMPANY, a corporation ("Trustee"), for the benefit of WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Beneficiary").

ARTICLE I. GRANT IN TRUST

1.1 Grant. For the purposes and upon the terms and conditions in this Deed of
Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust for
the benefit of Beneficiary, with power of sale and right of entry and
possession, Trustor's interest in: (a) all real property located in Imperial
County, California, and described on Exhibit A attached hereto; (b) all
easements, rights-of-way and rights used in connection with or as a means of
access to any portion of said real property; (c) all tenements, hereditaments
and appurtenances thereof and thereto; (d) all right, title and interest of
Trustor, now owned or hereafter acquired, in and to any land lying within the
right-of-way of any street, open or proposed, adjoining said real property, and
any and all sidewalks, alleys and strips and gores of land adjacent to or used
in connection with said real property; (e) all buildings, improvements and
landscaping now or hereafter erected or located on said real property; (f) all
development rights, governmental or quasi-governmental licenses, permits or
approvals, zoning rights and other similar rights or interests which relate to
the development, use or operation of, or that benefit or are appurtenant to,
said real property; (g) all mineral rights, oil and gas rights, air rights,
water or water rights, including without limitation, all wells, canals, ditches
and reservoirs of any nature and all rights thereto, appurtenant to or
associated with said real property, whether decreed or undecreed, tributary or
non-tributary, surface or underground, appropriated or unappropriated, and all
shares of stock in any water, canal, ditch or reservoir company, and all well
permits, water service contracts, drainage rights and other evidences of any
such rights; and (h) all interest or estate which Trustor now has or may
hereafter acquire in said real property and all additions and accretions
thereto, and all awards or payments made for the taking of all or any portion of
said real property by eminent domain or any proceeding or purchase in lieu
thereof, or any damage to any portion of said real property (collectively, the
"Subject Property"). The listing of specific rights or property shall not be
interpreted as a limitation of general terms.

1.2 Address. The address of the Subject Property (if known) is: See Exhibit A
attached hereto, Calipatria, CA. Neither the failure to designate an address nor
any inaccuracy in the address designated shall affect the validity or priority
of the lien of this Deed of Trust on the Subject Property as described on
Exhibit A. In the event of any conflict between the provisions of Exhibit A and
said address, Exhibit A shall control.

Page 1

--------------------------------------------------------------------------------

ARTICLE II. OBLIGATIONS SECURED

2.1 Obligations Secured. Trustor makes this grant and assignment for the purpose
of securing the following obligations (each, a "Secured Obligation" and
collectively, the "Secured Obligations"):

payment to Beneficiary of all sums at any time owing and performance of all
other obligations arising under or in connection with that certain promissory
note ("Note") dated as of July 2, 2012, in the maximum principal amount of
$2,625,000.00, with interest as provided therein, executed by S&W SEED COMPANY
and payable to Beneficiary or its order, together with the payment and
performance of any other indebtedness or obligations incurred in connection with
the credit accommodation evidenced by the Note, whether or not specifically
referenced therein; and

payment and performance of all obligations of Trustor under this Deed of Trust,
together with all advances, payments or other expenditures made by Beneficiary
or Trustee as or for the payment or performance of any such obligations of
Trustor; and

payment and performance of all obligations, if any, and the contracts under
which they arise, which any rider attached to and recorded with this Deed of
Trust recites are secured hereby; and

payment to Beneficiary of all liability, whether liquidated or unliquidated,
defined, contingent, conditional or of any other nature whatsoever, and
performance of all other obligations, arising under any swap, derivative,
foreign exchange or hedge transaction or arrangement (or other similar
transaction or arrangement howsoever described or defined) at any time entered
into with Beneficiary in connection with any Secured Obligation; and

payment and performance of all future advances and other obligations that the
then record owner of the Subject Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
any such advance or other obligation is evidenced by a writing which recites
that it is secured by this Deed of Trust; and

all modifications, extensions and renewals of any of the Secured Obligations
(including without limitation, (i) modifications, extensions or renewals at a
different rate of interest, or (ii) deferrals or accelerations of the required
principal payment dates or interest payment dates or both, in whole or in part),
however evidenced, whether or not any such modification, extension or renewal is
evidenced by a new or additional promissory note or notes.

2.2 Obligations. The term "obligations" is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, joint or several,
including without limitation, all principal, interest, charges, including
prepayment charges and late charges, and loan fees at any time accruing or
assessed on any Secured Obligation.

2.3 Incorporation. All terms of the Secured Obligations are incorporated herein
by this reference. All persons who may have or acquire an interest in the
Subject Property are hereby deemed to have notice of the terms of the Secured
Obligations and to have notice, if provided therein, that: (a) the Note or any
other Secured Obligation may permit borrowing, repayment and reborrowing; and
(b) the rate of interest on one or more of the Secured Obligations may vary from
time to time.

ARTICLE III. ASSIGNMENT OF RENTS

Page 2

--------------------------------------------------------------------------------



3.1 Assignment. For the purposes and upon the terms and conditions set forth
herein, Trustor irrevocably assigns to Beneficiary all of Trustor's right, title
and interest in, to and under all leases, licenses, rental agreements and other
agreements of any kind relating to the use or occupancy of any of the Subject
Property, whether existing as of the date hereof or at any time hereafter
entered into, together with all guarantees of and security for any tenant's or
lessee's performance thereunder, and all amendments, extensions, renewals and
modifications thereto (each, a "Lease" and collectively, the "Leases"), together
with any and all other rents, issues and profits of the Subject Property
(collectively, "Rents"). This assignment shall not impose upon Beneficiary any
duty to produce Rents from the Subject Property, nor cause Beneficiary to be:
(a) a "mortgagee in possession" for any purpose; (b) responsible for performing
any of the obligations of the lessor or landlord under any Lease; or (c)
responsible for any waste committed by any person or entity at any time in
possession of the Subject Property or any part thereof, or for any dangerous or
defective condition of the Subject Property, or for any negligence in the
management, upkeep, repair or control of the Subject Property. This is an
absolute assignment, not an assignment for security only, and Beneficiary's
right to Rents is not contingent upon and may be exercised without taking
possession of the Subject Property. Trustor agrees to execute and deliver to
Beneficiary, within 5 days of Beneficiary's written request, such additional
documents as Beneficiary or Trustee may reasonably request to further evidence
the assignment to Beneficiary of any and all Leases and Rents. Beneficiary or
Trustee, at Beneficiary's option and without notice, may notify any lessee or
tenant of this assignment of the Leases and Rents.

3.2 Protection of Security. To protect the security of this assignment, Trustor
agrees:

At Trustor's sole cost and expense: (i) to perform each obligation to be
performed by the lessor or landlord under each Lease and to enforce or secure
the performance of each obligation to be performed by the lessee or tenant under
each Lease; (ii) not to modify any Lease in any material respect, nor accept
surrender under or terminate the term of any Lease; (iii) not to anticipate the
Rents under any Lease; and (iv) not to waive or release any lessee or tenant of
or from any Lease obligations. Trustor assigns to Beneficiary all of Trustor's
right and power to modify the terms of any Lease, to accept a surrender under or
terminate the term of or anticipate the Rents under any Lease, and to waive or
release any lessee or tenant of or from any Lease obligations, and any attempt
on the part of Trustor to exercise any such rights or powers without
Beneficiary's prior written consent shall be a breach of the terms hereof.

At Trustor's sole cost and expense, to defend any action in any manner connected
with any Lease or the obligations thereunder, and to pay all costs of
Beneficiary or Trustee, including reasonable attorneys' fees, in any such action
in which Beneficiary or Trustee may appear.

That, should Trustor fail to do any act required to be done by Trustor under a
Lease, then Beneficiary or Trustee, but without obligation to do so and without
notice to Trustor and without releasing Trustor from any obligation hereunder,
may make or do the same in such manner and to such extent as Beneficiary or
Trustee deems necessary to protect the security hereof, and, in exercising such
powers, Beneficiary or Trustee may employ attorneys and other agents, and
Trustor shall pay necessary costs and reasonable attorneys' fees incurred by
Beneficiary or Trustee, or their agents, in the exercise of the powers granted
herein. Trustor shall give prompt notice to Beneficiary of any default by any
lessee or tenant under any Lease, and of any notice of default on the part of
Trustor under any Lease received from a lessee or tenant thereunder, together
with an accurate and complete copy thereof.

To pay to Beneficiary immediately upon demand all sums expended under the
authority hereof, including reasonable attorneys' fees, together with interest
thereon at the highest rate per annum payable under any Secured Obligation, and
the same, at Beneficiary's option, may be added to any Secured Obligation and
shall be secured hereby.

Page 3

--------------------------------------------------------------------------------



3.3 License. Beneficiary confers upon Trustor a license ("License") to collect
and retain the Rents as, but not before, they come due and payable, until the
occurrence of any Default. Upon the occurrence of any Default, the License shall
be automatically revoked, and Beneficiary or Trustee may, at Beneficiary's
option and without notice, either in person or by agent, with or without
bringing any action, or by a receiver to be appointed by a court: (a) enter,
take possession of, manage and operate the Subject Property or any part thereof;
(b) make, cancel, enforce or modify any Lease; (c) obtain and evict tenants, fix
or modify Rents, and do any acts which Beneficiary or Trustee deems proper to
protect the security hereof; and (d) either with or without taking possession of
the Subject Property, in its own name, sue for or otherwise collect and receive
all Rents, including those past due and unpaid, and apply the same in accordance
with the provisions of this Deed of Trust. The entering and taking possession of
the Subject Property, the collection of Rents and the application thereof as
aforesaid, shall not cure or waive any Default, nor waive, modify or affect any
notice of default hereunder, nor invalidate any act done pursuant to any such
notice. The License shall not grant to Beneficiary or Trustee the right to
possession, except as provided in this Deed of Trust.

ARTICLE IV. RIGHTS AND DUTIES OF THE PARTIES

4.1 Title. Trustor warrants that, except as disclosed to Beneficiary prior to
the date hereof in a writing which refers to this warranty, Trustor lawfully
possesses and holds fee simple title to, or if permitted by Beneficiary in
writing a leasehold interest in, the Subject Property without limitation on the
right to encumber, as herein provided, and that this Deed of Trust is a valid
lien on the Subject Property and all of Trustor's interest therein.

4.2 Taxes and Assessments. Subject to the right, if any, of Trustor to contest
payment of the following pursuant to any other agreement between Trustor and
Beneficiary, Trustor shall pay prior to delinquency all taxes, assessments,
levies and charges imposed: (a) by any public or quasi-public authority or
utility company which are or which may become a lien upon or cause a loss in
value of the Subject Property or any interest therein; or (b) by any public
authority upon Beneficiary by reason of its interest in any Secured Obligation
or in the Subject Property, or by reason of any payment made to Beneficiary
pursuant to any Secured Obligation; provided however, that Trustor shall have no
obligation to pay any income taxes of Beneficiary. Promptly upon request by
Beneficiary, Trustor shall furnish to Beneficiary satisfactory evidence of the
payment of all of the foregoing. Beneficiary is hereby authorized to request and
receive from the responsible governmental and non-governmental personnel written
statements with respect to the accrual and payment of any of the foregoing.

4.3 Performance of Secured Obligations. Trustor shall promptly pay and perform
each Secured Obligation when due.

4.4 Liens. Encumbrances and Charges. Trustor shall immediately discharge any
lien on the Subject Property not approved by Beneficiary in writing. Except as
otherwise provided in any Secured Obligation or other agreement with
Beneficiary, Trustor shall pay when due all obligations secured by or reducible
to liens and encumbrances which shall now or hereafter encumber the Subject
Property, whether senior or subordinate hereto, including without limitation,
any mechanics' liens.

4.5 Insurance. Trustor shall insure the Subject Property against loss or damage
by fire and such other risks as Beneficiary shall from time to time require.
Trustor shall carry public liability insurance, flood insurance as required by
applicable law and such other insurance as Beneficiary may reasonably require,
including without limitation, terrorism, business interruption insurance or loss
of rental value insurance. Trustor shall maintain all required insurance at
Trustor's expense, under policies issued by companies and in form and substance
satisfactory to Beneficiary. Neither Beneficiary nor Trustee, by reason of
accepting, rejecting, approving or obtaining insurance, shall incur any
liability for: (a) the existence, nonexistence, form or legal sufficiency
thereof; (b) the solvency of any insurer; or (c) the payment of losses. All
policies and certificates of insurance shall name Beneficiary as loss payee, and
shall provide that the insurance cannot be terminated as to Beneficiary except
upon a minimum of 10

Page 4

--------------------------------------------------------------------------------



days' prior written notice to Beneficiary. Immediately upon any request by
Beneficiary, Trustor shall deliver to Beneficiary the original of all such
policies or certificates, with receipts evidencing annual prepayment of the
premiums.

4.6 Tax and Insurance Impounds. At Beneficiary's option and upon its demand,
Trustor shall, until all Secured Obligations have been paid in full, pay to
Beneficiary monthly, annually or as otherwise directed by Beneficiary an amount
estimated by Beneficiary to be equal to: (a) all taxes, assessments, levies and
charges imposed by any public or quasi-public authority or utility company which
are or may become a lien upon the Subject Property and will become due for the
tax year during which such payment is so directed; and (b) premiums for fire,
other hazard and mortgage insurance next due. If Beneficiary determines that
amounts paid by Trustor are insufficient for the payment in full of such taxes,
assessments, levies and/or insurance premiums, Beneficiary shall notify Trustor
of the increased amount required for the payment thereof when due, and Trustor
shall pay to Beneficiary such additional amount within 30 days after notice from
Beneficiary. All amounts so paid shall not bear interest, except to the extent
and in the amount required by law. So long as there is no Default, Beneficiary
shall apply said amounts to the payment of, or at Beneficiary's sole option
release said funds to Trustor for application to and payment of, such taxes,
assessments, levies, charges and insurance premiums. If a Default exists,
Beneficiary at its sole option may apply all or any part of said amounts to any
Secured Obligation and/or to cure such Default, in which event Trustor shall be
required to restore all amounts so applied, as well as to cure any Default not
cured by such application. Trustor hereby grants and transfers to Beneficiary a
security interest in all amounts so paid and held in Beneficiary's possession,
and all proceeds thereof, to secure the payment and performance of each Secured
Obligation. Upon assignment of this Deed of Trust, Beneficiary shall have the
right to assign all amounts collected and in its possession to its assignee,
whereupon Beneficiary and Trustee shall be released from all liability with
respect thereto. The existence of said impounds shall not limit Beneficiary's
rights under any other provision of this Deed of Trust or any other agreement,
statute or rule of law. Within 95 days following full repayment of all Secured
Obligations (other than as a consequence of a foreclosure or conveyance in lieu
of foreclosure of the liens and security interests securing any Secured
Obligation), or at such earlier time as Beneficiary in its discretion may elect,
the balance of all amounts collected and in Beneficiary's possession shall be
paid to Trustor, and no other party shall have any right of claim thereto.

4.7 Damages: Insurance and Condemnation Proceeds.

(i) All awards of damages and all other compensation payable directly or
indirectly by reason of a condemnation or proposed condemnation (or transfer in
lieu thereof) for public or private use affecting the Subject Property; (ii) all
other claims and awards for damages to or decrease in value of the Subject
Property; (iii) all proceeds of any insurance policies payable by reason of loss
sustained to the Subject Property; and (iv) all interest which may accrue on any
of the foregoing, are all absolutely and irrevocably assigned to and shall be
paid to Beneficiary. At the absolute discretion of Beneficiary, whether or not
its security is or may be impaired, but subject to applicable law if any, and
without regard to any requirement contained in any other Section hereof,
Beneficiary may apply all or any of the proceeds it receives to its expenses in
settling, prosecuting or defending any such claim and apply the balance to the
Secured Obligations in any order, and release all or any part of the proceeds to
Trustor upon any conditions Beneficiary may impose. Beneficiary may commence,
appear in, defend or prosecute any assigned claim or action, and may adjust,
compromise, settle and collect all claims and awards assigned to Beneficiary;
provided however, that in no event shall Beneficiary be responsible for any
failure to collect any claim or award, regardless of the cause of the failure.

At its sole option, Beneficiary may permit insurance or condemnation proceeds
held by Beneficiary to be used for repair or restoration but may impose any
conditions on such use as Beneficiary deems necessary.

Page 5

--------------------------------------------------------------------------------



4.8 Maintenance and Preservation of Subject Property. Subject to the provisions
of any Secured Obligation, Trustor covenants:

to keep the Subject Property in good condition and repair;

except with Beneficiary's prior written consent, not to remove or demolish the
Subject Property, nor alter, restore or add to the Subject Property, nor
initiate or acquiesce in any change in any zoning or other land classification
which affects the Subject Property;

to restore promptly and in good workmanlike manner any portion of the Subject
Property which may be damaged or destroyed, unless Beneficiary requires that all
of the insurance proceeds be used to reduce the Secured Obligations as provided
in the Section hereof entitled Damages: Insurance and Condemnation Proceeds.

to comply with and not to suffer violation of any or all of the following which
govern acts or conditions on, or otherwise affect the Subject Property: (i)
laws, ordinances, regulations, standards and judicial and administrative rules
and orders; (ii) covenants, conditions, restrictions and equitable servitudes,
whether public or private; and (iii) requirements of insurance companies and any
bureau or agency which establishes standards of insurability;

not to commit or permit waste of the Subject Property; and

to do all other acts which from the character or use of the Subject Property may
be reasonably necessary to maintain and preserve its value.

4.9 Hazardous Substances: Environmental Provision.. Trustor represents and
warrants to Beneficiary as follows:

Except as disclosed to Beneficiary in writing prior to the date hereof, the
Subject Property is not and has not been a site for the use, generation,
manufacture, storage, treatment, disposal, release or threatened release,
transportation or presence of any substances which are "hazardous substances,"
"hazardous wastes," "hazardous materials" or "toxic substances" under the
Hazardous Materials Laws, as defined below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the "Hazardous
Materials").

The Subject Property is in compliance with all laws, ordinances and regulations
relating to Hazardous Materials (collectively, the "Hazardous Materials Laws"),
including without limitation, the Clean Air Act, the Federal Water Pollution
Control Act, the Federal Resource Conservation and Recovery Act of 1976, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Toxic
Substances Control Act and the Occupational Safety and Health Act, as any of the
same may be amended, modified or supplemented from time to time, and any other
applicable federal, state or local environmental laws, and any rules or
regulations adopted pursuant to any of the foregoing.

There are no claims or actions pending or threatened against Trustor or the
Subject Property by any governmental entity or agency, or any other person or
entity, relating to any Hazardous Materials or pursuant to any Hazardous
Materials Laws.

Trustor hereby agrees to defend, indemnify and hold harmless Beneficiary, its
directors, officers, employees, agents, successors and assigns, from and against
any and all losses, damages, liabilities, claims, actions, judgments, court
costs and legal or other expenses (including without limitation, attorneys' fees
and expenses) which Beneficiary may incur as a direct or indirect consequence of
the use, generation, manufacture, storage, treatment, disposal,

Page 6

--------------------------------------------------------------------------------



release or threatened release, transportation or presence of Hazardous Materials
in, on, under or about the Subject Property. Trustor shall pay to Beneficiary
immediately upon demand any amounts owing under this indemnity, together with
interest from the date of demand until paid in full at the highest rate of
interest applicable to any Secured Obligation. TRUSTOR'S DUTY AND OBLIGATION TO
DEFEND, INDEMNIFY AND HOLD HARMLESS BENEFICIARY SHALL SURVIVE THE CANCELLATION
OF THE SECURED OBLIGATIONS AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF THIS DEED OF TRUST.

Trustor shall immediately advise Beneficiary in writing upon Trustor's discovery
of any occurrence or condition on the Subject Property, or on any real property
adjoining or in the vicinity of the Subject Property that does or could cause
all or any part of the Subject Property, to be contaminated with any Hazardous
Materials or otherwise be in violation of any Hazardous Materials Laws, or cause
the Subject Property to be subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Hazardous Materials Laws.

Trustor and Beneficiary agree that this Section is intended as Beneficiary's
written request for information (and Trustor's response) concerning the
environmental condition of the Subject Property as required by California Code
of Civil Procedure 726.5, and that each representation and warranty contained in
this Section (together with any indemnity applicable to a breach of any such
representation and warranty) with respect to the environmental condition of the
Subject Property is intended by Trustor and Beneficiary to be an "environmental
provision" for purposes of California Code of Civil Procedure 736.

4.10 Protection of Security. Trustor shall, at Trustor's sole expense: (a)
protect, preserve and defend the Subject Property and Trustor's title and right
to possession of the Subject Property against all adverse claims; (b) if
Trustor's interest in the Subject Property is a leasehold interest or estate,
pay and perform in a timely manner all obligations to be paid and/or performed
by the lessee or tenant under the lease or other agreement creating such
leasehold interest or estate; and (c) protect, preserve and defend the security
of this Deed of Trust and the rights and powers of Beneficiary and Trustee under
this Deed of Trust against all adverse claims. Trustor shall give Beneficiary
and Trustee prompt notice in writing of the assertion of any claim, the filing
of any action or proceeding, or the occurrence of any damage, condemnation offer
or other action relating to or affecting the Subject Property and, if Trustor's
interest in the Subject Property is a leasehold interest or estate, of any
notice of default or demand for performance under the lease or other agreement
pursuant to which such leasehold interest or estate was created or exists.

4.11 Acceptance of Trust: Powers and Duties of Trustee. Trustee accepts this
trust when this Deed of Trust is executed. From time to time, upon written
request of Beneficiary and, to the extent required by applicable law
presentation of this Deed of Trust for endorsement, and without affecting the
personal liability of any person for payment of any indebtedness or performance
of any of the Secured Obligations, Beneficiary, or Trustee at Beneficiary's
direction, may, without obligation to do so or liability therefor and without
notice: (a) reconvey all or any part of the Subject Property from the lien of
this Deed of Trust; (b) consent to the making of any map or plat of the Subject
Property; and (c) join in any grant of easement thereon, any declaration of
covenants and restrictions, any extension agreement or any agreement
subordinating the lien or charge of this Deed of Trust. Trustee or Beneficiary
may from time to time apply to any court of competent jurisdiction for aid and
direction in the execution of the trusts and the enforcement of the rights and
remedies available under this Deed of Trust, and may obtain orders or decrees
directing, confirming or approving acts in the execution of said trusts and the
enforcement of said rights and remedies. Trustee has no obligation to notify any
party of any pending sale or any action or proceeding (including, but not
limited to, actions in which Trustor, Beneficiary or Trustee shall be a party)
unless held or commenced and maintained by Trustee under this Deed of Trust.
Trustee shall not be obligated to perform any act required of it under this Deed
of Trust unless the performance of the act is requested in writing and Trustee
is reasonably indemnified against all losses, costs, liabilities and expenses in
connection therewith.

Page 7

--------------------------------------------------------------------------------



4.12 Compensation; Exculpation: Indemnification.

Trustor shall pay all Trustee's fees and reimburse Trustee for all expenses in
the administration of this trust, including reasonable attorneys' fees. Trustor
shall pay Beneficiary reasonable compensation for services rendered concerning
this Deed of Trust, including without limitation, the providing of any statement
of amounts owing under any Secured Obligation. Beneficiary shall not directly or
indirectly be liable to Trustor or any other person as a consequence of: (i) the
exercise of any rights, remedies or powers granted to Beneficiary in this Deed
of Trust; (ii) the failure or refusal of Beneficiary to perform or discharge any
obligation or liability of Trustor under this Deed of Trust or any Lease or
other agreement related to the Subject Property; or (iii) any loss sustained by
Trustor or any third party as a result of Beneficiary's failure to lease the
Subject Property after any Default or from any other act or omission of
Beneficiary in managing the Subject Property after any Default unless such loss
is caused by the willful misconduct or gross negligence of Beneficiary; and no
such liability shall be asserted or enforced against Beneficiary, and all such
liability is hereby expressly waived and released by Trustor.

Trustor shall indemnify Trustee and Beneficiary against, and hold them harmless
from, any and all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys' fees and other legal expenses, costs of
evidence of title, costs of evidence of value, and other expenses which either
may suffer or incur: (i) by reason of this Deed of Trust; (ii) by reason of the
execution of this trust or the performance of any act required or permitted
hereunder or by law; (iii) as a result of any failure of Trustor to perform
Trustor's obligations; or (iv) by reason of any alleged obligation or
undertaking of Beneficiary to perform or discharge any of the representations,
warranties, conditions, covenants or other obligations contained in any other
document related to the Subject Property, including without limitation, the
payment of any taxes, assessments, rents or other lease obligations, liens,
encumbrances or other obligations of Trustor under this Deed of Trust. Trustor's
duty to indemnify Trustee and Beneficiary shall survive the payment, discharge
or cancellation of the Secured Obligations and the release or reconveyance, in
whole or in part, of this Deed of Trust.

Trustor shall pay all indebtedness arising under this Section immediately upon
demand by Trustee or Beneficiary, together with interest thereon from the date
such indebtedness arises at the highest rate per annum payable under any Secured
Obligation. Beneficiary may, at its option, add any such indebtedness to any
Secured Obligation.

4.13 Substitution of Trustees. From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in each Office in which this Deed of
Trust is recorded, Beneficiary may appoint another trustee to act in the place
and stead of Trustee or any successor. Such writing shall set forth the
recordation date and any recording or other information required by law. The
recordation of such instrument of substitution shall discharge Trustee herein
named and shall appoint the new trustee as the trustee hereunder with the same
effect as if originally named Trustee herein. A writing recorded pursuant to the
provisions of this Section shall be conclusive proof of the proper substitution
of such new Trustee.

4.14 Due on Sale or Encumbrance. Except as permitted by the provisions of any
Secured Obligation or applicable law, if the Subject Property or any interest
therein shall be sold, transferred (including without limitation, where
applicable, through sale or transfer of a majority or controlling interest of
the corporate stock, or any general partnership, limited liability company or
other similar interests of Trustor), mortgaged, assigned, encumbered or leased,
whether voluntarily, involuntarily or by operation of law (each of which actions
and events is called a "Transfer"), without Beneficiary's prior written consent,
THEN Beneficiary may, at its sole option, declare all Secured Obligations
immediately due and payable in full. Trustor shall notify Beneficiary in writing
of each Transfer within 10 business days of the date thereof.

Page 8

--------------------------------------------------------------------------------



4.15 Releases. Extensions. Modifications and Additional Security. Without notice
to or the consent, approval or agreement of any persons or entities having any
interest at any time in the Subject Property or in any manner obligated under
any Secured Obligation (each, an "Interested Party"), Beneficiary may, from time
to time, release any Interested Party from liability for the payment of any
Secured Obligation, take any action or make any agreement extending the maturity
or otherwise altering the terms or increasing the amount of any Secured
Obligation, accept additional security, and enforce, waive, subordinate or
release all or a portion of the Subject Property or any other security for any
Secured Obligation. None of the foregoing actions shall release or reduce the
personal liability of any Interested Party, nor release or impair the priority
of the lien of this Deed of Trust upon the Subject Property.

4.16 Reconveyance. Upon Beneficiary's written request, and solely to the extent
required by applicable law upon surrender of this Deed of Trust and every note
or other instrument setting forth any Secured Obligations to Trustee for
cancellation, Trustee shall reconvey, without warranty, the Subject Property, or
that portion thereof then covered hereby, from the lien of this Deed of Trust.
The recitals of any matters or facts in any reconveyance executed hereunder
shall be conclusive proof of the truthfulness thereof. To the extent permitted
by law, the reconveyance may describe the grantee as "the person or persons
legally entitled thereto." Neither Beneficiary nor Trustee shall have any duty
to determine the rights of persons claiming to be rightful grantees of any
reconveyance. When the Subject Property has been fully reconveyed, the last such
reconveyance shall operate as a reassignment of all future Rents to the person
or persons legally entitled thereto. Upon Beneficiary's demand, Trustor shall
pay all costs and expenses incurred by Beneficiary in connection with any
reconveyance.

4.17 Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether or not released of record, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any Secured
Obligation.

4.18 Trustor Different From Obligor ("Third Party Trustor"). As used in this
Section, the term "Obligor" shall mean each person or entity obligated in any
manner under any of the Secured Obligations; and the term "Third Party Trustor"
shall mean (1) each person or entity included in the definition of Trustor
herein and which is not an Obligor under all of the Secured Obligations, and (2)
each person or entity included in the definition of Trustor herein if any
Obligor is not included in said definition.

(a) Representations and Warranties. Each Third Party Trustor represents and
warrants to Beneficiary that: (i) this Deed of Trust is executed at an Obligor's
request; (ii) this Deed of Trust complies with all agreements between each Third
Party Trustor and any Obligor regarding such Third Party Trustor's execution
hereof; (iii) Beneficiary has made no representation to any Third Party Trustor
as to the creditworthiness of any Obligor; and (iv) each Third Party Trustor has
established adequate means of obtaining from each Obligor on a continuing basis
financial and other information pertaining to such Obligor's financial
condition. Each Third Party Trustor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect such
Third Party Trustor's risks hereunder. Each Third Party Trustor further agrees
that Beneficiary shall have no obligation to disclose to any Third Party Trustor
any information or material about any Obligor which is acquired by Beneficiary
in any manner. The liability of each Third Party Trustor hereunder shall be
reinstated and revived, and the rights of Beneficiary shall continue if and to
the extent that for any reason any amount at any time paid on account of any
Secured Obligation is rescinded or must otherwise be restored by Beneficiary,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to
whether any amount so paid must be rescinded or restored shall be made by
Beneficiary in its sole discretion; provided however, that if Beneficiary
chooses to contest any such matter at the request of any Third Party Trustor,
each Third Party Trustor agrees to indemnify and hold Beneficiary harmless from
and

Page 9

--------------------------------------------------------------------------------

against all costs and expenses, including reasonable attorneys' fees, expended
or incurred by Beneficiary in connection therewith, including without
limitation, in any litigation with respect thereto.

(b) Waivers.

